ORDER

PER CURIAM.
John Moore appeals the judgment of the trial court finding lack of jurisdiction regarding his claim under section 536.100 RSMo (2000). Moore argues the trial court erred in finding lack of jurisdiction because his dispute with the Village of Bel-Ridge, Missouri (“Bel-Ridge”), was a “contested case,” within the definition set forth under section 536.010(2).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).